DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 06/15/2022 without traverse of Group I, claims 1-8 for further examination. Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 08/18/2021 & 07/29/2022 are being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “transfer part” in claim 1; “heating part” in claims 1 & 3; “coating part” in claim 1; “drying part” in claim 8; “rolling part” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
6.	Claim 1 is are objected to because of the following informalities: claim 1 is a two sentence claim containing two periods. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
8.	Claims 3-7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 3, line 3 recites “hot” which is a relative term and renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “hot” as any temperature. To correct this problem, amend claim 3 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 3, line 4 recites the limitation “the atmosphere”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the atmosphere” as “an atmosphere”. To correct this problem, amend line 4 to recite “an atmosphere”.
As regards to claim 4, lines 3-4 recite “room-temperature tensile strength after heating” without defining a method for its determination. Several methods known in the art may lead to different results, making the claimed subject-matter unclear as it cannot be unambiguously compared with prior art. For examination purposes, examiner is interpreting “room-temperature tensile strength after heating” as recited. To correct this problem, amend claim 4 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 5, lines 3-4 recite “room-temperature tensile strength before heating” without defining a method for its determination. Several methods known in the art may lead to different results, making the claimed subject-matter unclear as it cannot be unambiguously compared with prior art. For examination purposes, examiner is interpreting “room-temperature tensile strength after heating” as recited. To correct this problem, amend claim 4 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 6, lines 3-4 recite “elongation” without defining a method for its determination. Several methods known in the art may lead to different results, making the claimed subject-matter unclear as it cannot be unambiguously compared with prior art. For examination purposes, examiner is interpreting “room-temperature tensile strength after heating” as recited. To correct this problem, amend claim 4 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 7, lines 3-4 recite “toughness” without defining a method for its determination. Several methods known in the art may lead to different results, making the claimed subject-matter unclear as it cannot be unambiguously compared with prior art. For examination purposes, examiner is interpreting “room-temperature tensile strength after heating” as recited. To correct this problem, amend claim 4 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2019/0218654 A1) hereinafter Wu.
Regarding claim 1, the recitation “sheet-shaped current collector containing copper… sheet-shaped current collector… electrode active material slurry”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Wu since Wu meets all the structural elements of the claim and is capable of applying a coating of electrode active material slurry to a sheet-shaped current collector containing copper, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Wu discloses an apparatus for manufacturing an electrode for a secondary battery (abs; [0002]-[0004]; fig 1-6), comprising: 
a roller-shaped unwinder 160 in which a sheet-shaped current collector 210 capable of containing copper is capable of being wound ([0004]; [0056]-[0068]; fig 1-6; clm 1); 
a transfer part (see fig 1, left rollers 140+150) configured for continuously transferring the sheet-shaped current collector 210 ([0056]-[0068]; fig 1-6; clm 1 & 10); 
a heating part 110 configured for heating the sheet-shaped current collector 210 transferred from the unwinder 160 at a temperature of 120° C. to 150° C. for a time (M) satisfying the following Equation 1: (6000 / D) - 38 ≤ M ≤ (6000 / D) – 10,
wherein, D is a heating temperature (°C), and M is a heating time (minutes) (see [0085]-[0086], temperature of the oven 110 higher than or equal to 100°C and lower than or equal to 250°C for time of greater than or equal to 2 sec and smaller than or equal to 60 sec satisfies equation 1)  ([0018]; [0056]-[0086]; fig 1-6; clm 1); and 
a coating part (implicit, a coating part is present in any apparatus for making an electrode for a secondary battery) capable of coating an electrode active material slurry onto at least one surface of the heated sheet-shaped current collector 210 ([0056]-[0086]; fig 1-6; clm 1).
Regarding claim 2, the recitation “wherein the sheet-shaped current collector is composed of copper (Cu), or is a material in which a surface of copper is coated with carbon, or an alloy or laminate of copper and other metals”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Wu since Wu meets all the structural elements of the claim and is capable of applying a coating of electrode active material slurry to a sheet-shaped current collector is composed of copper (Cu), or is a material in which a surface of copper is coated with carbon, or an alloy or laminate of copper and other metals, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 2, Wu discloses an apparatus (abs; [0002]-[0004]; fig 1-6), wherein the sheet-shaped current collector 210 is capable of being composed of copper (Cu), or a material in which a surface of copper is coated with carbon, or an alloy or laminate of copper and other metals ([0004]; [0006]; [0012]-[0013]; [0025]; [0056]-[0086]; fig 1-6; clm 1).
As regards to claim 3, Wu discloses an apparatus (abs; [0002]-[0004]; fig 1-6), wherein the heating part 110 is adapted to perform heating by a convection method through hot air in the atmosphere, a heating method using heat source, or both of these methods ([0018]; [0056]-[0086]; fig 1-6; clm 1).
Regarding claim 4, the recitation “wherein the sheet-shaped current collector has a room-temperature tensile strength after heating which is reduced by within 5% compared to a room-temperature tensile strength before heating”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Wu since Wu meets all the structural elements of the claim and is capable of applying a coating of electrode active material slurry to a sheet-shaped current collector has a room-temperature tensile strength after heating which is reduced by within 5% compared to a room-temperature tensile strength before heating, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 4, Wu discloses an apparatus (abs; [0002]-[0004]; fig 1-6), wherein the sheet-shaped current collector 210 is capable of having a room-temperature tensile strength after heating which is reduced by within 5% compared to a room-temperature tensile strength before heating ([0004]; [0006]; [0012]-[0013]; [0025]; [0056]-[0086]; fig 1-6; clm 1).
Regarding claim 5, the recitation “wherein the sheet-shaped current collector has the room-temperature tensile strength before heating of 30 kgf/mm2 to 45 kgf/mm2”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Wu since Wu meets all the structural elements of the claim and is capable of applying a coating of electrode active material slurry to a wherein the sheet-shaped current collector has the room-temperature tensile strength before heating of 30 kgf/mm2 to 45 kgf/mm2, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 5, Wu discloses an apparatus (abs; [0002]-[0004]; fig 1-6), wherein the sheet-shaped current collector 210 is capable of having the room-temperature tensile strength before heating of 30 kgf/mm2 to 45 kgf/mm2 ([0004]; [0006]; [0012]-[0013]; [0025]; [0056]-[0086]; fig 1-6; clm 1).
Regarding claim 6, the recitation “wherein the sheet-shaped current collector has an elongation after heating which is increased by 15% to 60% compared to an elongation before heating”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Wu since Wu meets all the structural elements of the claim and is capable of applying a coating of electrode active material slurry to a sheet-shaped current collector has an elongation after heating which is increased by 15% to 60% compared to an elongation before heating, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 6, Wu discloses an apparatus (abs; [0002]-[0004]; fig 1-6), wherein the sheet-shaped current collector 210 is capable of having an elongation after heating which is increased by 15% to 60% compared to an elongation before heating ([0004]; [0006]; [0012]-[0013]; [0025]; [0056]-[0086]; fig 1-6; clm 1).
Regarding claim 7, the recitation “wherein the sheet-shaped current collector has a toughness after heating which is increased by 20% to 50% compared to a toughness before heating”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Wu since Wu meets all the structural elements of the claim and is capable of applying a coating of electrode active material slurry to a wherein the sheet-shaped current collector has a toughness after heating which is increased by 20% to 50% compared to a toughness before heating, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 7, Wu discloses an apparatus (abs; [0002]-[0004]; fig 1-6), wherein the sheet-shaped current collector 210 is capable of having a toughness after heating which is increased by 20% to 50% compared to a toughness before heating ([0004]; [0006]; [0012]-[0013]; [0025]; [0056]-[0086]; fig 1-6; clm 1).
Regarding claim 8, the recitation “to form an electrode mixture on at least one surface of a sheet-shaped current collector by drying the coated electrode active material slurry… electrode sheets having a structure in which an electrode mixture formed on the sheet-shaped current collector”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Wu since Wu meets all the structural elements of the claim and is capable of forming an electrode mixture on at least one surface of a sheet-shaped current collector by drying the coated electrode active material slurry using electrode sheets having a structure in which an electrode mixture is formed on the sheet-shaped current collector, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 8, Wu discloses an apparatus (abs; [0002]-[0004]; fig 1-6), wherein the electrode manufacturing apparatus further comprises: 
a drying part 1111+114 capable of forming an electrode mixture on at least one surface of a sheet-shaped current collector 210 by drying (implicit of heat and flowing hot gas) the coated electrode active material slurry ([0075]; fig 1-6; clm 1); 
a rolling part (see fig 1, right rollers 140+150) configured to roll the electrode mixture through a pair of rollers 140 & 150 ([0004]; [0006]; [0012]-[0013]; [0025]; [0056]-[0086]; fig 1-6; clm 1); and
a roller-shaped rewinder 170 capable of rewinding electrode sheets having a structure in which an electrode mixture formed on the sheet-shaped current collector 210 is rolled ([0004]; [0006]; [0012]-[0013]; [0025]; [0056]-[0086]; fig 1-6; clm 1).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717